Title: To Thomas Jefferson from William Branch Giles, 15 August 1806
From: Giles, William Branch
To: Jefferson, Thomas


                        
                            Dear Sir.
                            
                            Wigwam August 15th. 1806
                        
                        This letter will probably be presented to you by Doctor Bathurst
                            Randolph, accompanied by his Brother Mr. Edward Randolph.—These Gentlemen are desirous of making their Respects to you, as
                            they pass through your Neighbourhood, on a trip to the mountains in quest of health.—Doctor Randolph is a particular
                            friend of mine, and has intermarried with the sister of Mr. Giles; any attentions you may think proper to show him, and
                            his Brother, will be gratefully acknowledged by me.—Be Pleased, Sir, to accept assurances of my very High Consideration
                            and sincere regard &c &c
                        
                            Wm B. Giles
                            
                        
                    